Exhibit 10.1

AMENDED & RESTATED

EXTENDED STAY AMERICA, INC.

LONG-TERM INCENTIVE PLAN

2018 RESTRICTED STOCK UNIT AGREEMENT

(Time-Vesting & TSR Performance-Vesting)

THIS AWARD AGREEMENT (the “Agreement”) is made effective as of [            ],
2018, between Extended Stay America, Inc. (the “Company”), a Delaware
corporation, and                      (the “Grantee”). Capitalized terms used
but not defined in this Agreement shall have the meaning attributed to such
terms under the Plan.

WHEREAS, the Company desires to grant the restricted stock units (the “RSUs”)
(the “Award”) provided for herein to the Grantee pursuant to the Amended and
Restated Extended Stay America, Inc. Long-Term Incentive Plan (the “Plan”) and
the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Grant of Award.

The Company hereby grants to the Grantee, an aggregate of                     
RSUs, consisting of Time Vesting RSUs and TSR Performance RSUs (in each case, as
defined below). The number of TSR Performance RSUs set forth in Section 1(b)
below is the number of RSUs that may be deemed to vest assuming performance at
target levels. The number of TSR Performance RSUs that actually vest may be
higher or lower than the number of TSR Performance RSUs set forth in
Section 1(b) based on actual performance. Subject to the provisions of this
Agreement and the Plan, each vested RSU represents the right to receive one
(1) Paired Share.

(a)                 RSUs shall be subject to time vesting (the “Time Vesting
RSUs”) in accordance with the schedule set forth in Section 2(a).

(b)                 RSUs shall be subject to performance vesting based on the
attainment of the TSR goals as set forth in Section 2(b) (the “TSR Performance
RSUs”).

 

2. Vesting.

Subject to the terms and conditions hereof and the Grantee’s continued
employment with the Company or any of its Subsidiaries on each applicable
Vesting Date (as defined below), the Grantee shall vest in the RSUs as set forth
below. The RSUs shall apply only with respect to a whole number of Paired
Shares.

(a)    Time-Vesting RSUs. On each of the first, second and third anniversaries
of [●] (the “Vesting Commencement Date”) (each date, a “Time Vesting Date”) and
subject to the Grantee’s continued employment with the Company or any of its
Subsidiaries through the applicable Time Vesting Date, a portion of the
Time-Based RSUs shall vest and no longer be subject to cancellation pursuant to
Section 3 as follows:

 

Anniversary of Vesting Commencement Date

  

Percent of Time Vesting RSUs  Vesting

First

   33 1/3%

Second

   33 1/3%

Third

   33 1/3%

 

1



--------------------------------------------------------------------------------

(b)    TSR Performance RSUs. On [●] (the “TSR Vesting Date”, together with the
Time Vesting Dates, each a “Vesting Date”), subject to the Grantee’s continued
employment with the Company or any of its Subsidiaries through such date, a
percentage of the TSR Performance RSUs shall vest and no longer be subject to
cancellation pursuant to Section 3 based on the extent to which the TSR target
for the period beginning on [●] through [●] (the “Performance Period”) is
attained, as set forth on Appendix A (the cumulative target, the “Three-Year TSR
Target”). For performance that falls between any of the stated percentiles set
forth on Appendix A, the percentage of TSR Performance RSUs that vest following
the end of the Performance Period shall be determined by linear interpolation.
Notwithstanding the targets set forth on Appendix A, in the event that absolute
TSR is negative, the maximum Percentage of TSR Performance RSUs that may be
earned is 100%. The vesting of the TSR Performance RSUs shall be subject to
certification by the Committee of the extent to which the Three-Year TSR Target
has been achieved.

 

3. Effect of Termination of Service.

(a)    Except as otherwise provided in this Agreement or as otherwise determined
by the Committee, if the Grantee’s employment with the Company and its
Subsidiaries and Affiliates Terminates for any reason, all RSUs that are not
vested as of the date of such Termination (and the right to any payment in
respect of dividends or distributions pursuant to Section 7 with respect to such
RSUs) shall be forfeited for no consideration and the Grantee shall have no
further rights with respect to such RSUs. Notwithstanding the foregoing: with
respect to TSR Performance RSUs, if the Grantee is Terminated following the TSR
Vesting Date, but before the level of achievement of the Three-Year TSR Target
has been certified by the Committee, the Grantee shall continue to be entitled
to receive any portion of the TSR Performance RSUs that vested as of the TSR
Vesting Date based on the Committee’s determination of the achievement of the
Three-Year TSR Target, and such vested TSR Performance RSUs shall be settled in
accordance with Section 4.

(b)    Change in Control.

(i)    Notwithstanding Sections 2(a) and 2(b) and Section 3(a), in the event the
Grantee is Terminated without Cause, the Grantee’s then outstanding RSUs shall
remain outstanding until the earlier of (A) the date that is six months
following such Termination and (B) March 15th of the calendar year following the
calendar year in which such Termination occurs (the “Pre-CIC Vesting Period”)
and shall remain subject to vesting solely upon a Change in Control that occurs
during the Pre-CIC Vesting Period. In the event a Change in Control occurs
during the Pre-CIC Vesting Period, all of the Grantee’s outstanding Time Vesting
RSUs and TSR Performance RSUs shall become fully (100%) vested as of the date of
the Change in Control. For the avoidance of doubt, any TSR Performance RSUs that
become vested in accordance with the foregoing sentence shall become vested as
to 100% at the target performance level (i.e., as to the number of RSUs as set
forth in Section 1(b)). If a Change in Control does not occur during the Pre-CIC
Vesting Period, all of the Grantee’s RSUs shall be forfeited for no
consideration as of the day following the end of the Pre-CIC Vesting Period.

(ii)    Notwithstanding Sections 2(a) and 2(b) and Section 3(a), in the event
the Grantee is Terminated without Cause during the period beginning on the date
of a Change in Control and ending on the date that is twenty-four months
following the date of the Change in Control, all of the Grantee’s outstanding
Time Vesting RSUs and TSR

 

2



--------------------------------------------------------------------------------

Performance RSUs shall become fully (100%) vested as of the date of Termination.
For the avoidance of doubt, any TSR Performance RSUs that become vested in
accordance with the foregoing sentence shall become vested as to 100% at the
target performance level (i.e., as to the number of RSUs as set forth in
Section 1(b)).

 

4. Settlement.

Upon the 15th day of March in the calendar year (or, in any year when the 15th
of March falls on a non-business day, the business day immediately prior to such
date) next following the applicable Vesting Date, each RSU which has vested as
of such Vesting Date shall be settled, and in settlement thereof, (i) the
Company shall issue to the Grantee one share of common stock of the Company (a
“Company Common Share”) and (ii) ESH REIT shall issue to the Grantee one share
of Class B stock of ESH Hospitality, Inc. ( “ESH REIT”) (a “Class B REIT
Share”), which Company Common Share and Class B REIT Share shall be stapled
together as a Paired Share, as described in the Plan.

 

5. Restrictions on Transfer.

(a)    The RSUs subject to this Award may not be sold, transferred, assigned or
otherwise disposed of, and may not be pledged or otherwise hypothecated (other
than pursuant to a definitive agreement executed by the Company in connection
with a Corporate Transaction).

(b)    Any Paired Shares received in settlement of the RSUs pursuant to
Section 4 shall be subject to (i) any transfer or other restrictions set forth
in any agreement with the Company or ESH REIT to which the Grantee is party and
(ii) the share ownership guidelines of the Company and ESH REIT.

 

6. Rights as Stockholder.

A RSU is not a Paired Share, and thus, the Grantee will have no rights as a
stockholder with respect to the RSUs.

 

7. Dividend Equivalent Rights.

In the event of a dividend or other distribution made in respect of Paired
Shares, a Grantee will be entitled to receive, in respect of each RSU underlying
the Award, the per Paired Share amount received by other stockholders in respect
of a Paired Share in connection with such dividend, provided, however, that any
entitlement to or payment of dividends or distributions declared or paid on the
Paired Shares shall be owing and paid to the Grantee only at the same time as
the RSUs in respect of which such dividends or distributed are settled pursuant
to this Agreement.

 

8. No Right to Continued Employee Status.

Nothing contained in this Agreement shall confer upon the Grantee the right to
the continuation of his or her Employee status or to interfere with the right of
the Company or any of its Subsidiaries or other Affiliates to terminate the
Grantee’s employment.

 

9. Taxation.

The Grantee understands that when the RSUs are settled in accordance with
Section 4, the Grantee will be obligated to recognize income, for Federal, state
and local income tax purposes, as applicable, in an amount equal to the Fair
Market Value of the Paired Shares as of such date, and the Grantee is
responsible for all tax obligations that arise in connection with the RSUs.

 

3



--------------------------------------------------------------------------------

The issuance of any Company Common Shares or Class B REIT Shares shall be
subject to the Grantee’s satisfaction of all applicable tax withholding
obligations in cash or in such other manner as may be approved by the Committee.
The Grantee may elect to have the Company and ESH REIT withhold a number of
Company Common Shares and Class B REIT Shares, as applicable, together having an
aggregate equal to the tax withholding amounts due with respect to settlement of
the RSUs. The Company shall have the right to require that the Grantee furnish
information deemed necessary by the Company to meet any tax reporting obligation
as a condition to issuing and releasing any Paired Shares pursuant to the Award.

10.    Delivery of Shares and Restrictive Legend.

(a)    Certificates or evidence of book-entry shares representing the Paired
Shares issued upon settlement of RSUs pursuant to Section 4 of this Agreement
will be delivered to or otherwise made available to the Grantee (or, at the
discretion of the Grantee, joint in the names of the Grantee and the Grantee’s
spouse) or to the Grantee’s nominee at such person’s request.

(b)    The certificates representing the Paired Shares issued upon settlement of
RSUs pursuant to Section 4 shall be subject to such stop transfer orders and
other restrictions as set forth in the Company’s certificate of incorporation
and ESH REIT’s certificate of incorporation, and as the Committee may deem
advisable under the Plan or under applicable state and Federal securities or
other laws, or under any ruling or regulation of any governmental body or
national securities exchange unless an exemption to such registration or
qualification is available and satisfied. The Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

11. Securities Laws.

The obligation of the Company and ESH REIT, as applicable, to issue and deliver
the RSUs and any Paired Shares hereunder shall be subject to all applicable
laws, rule and regulations, and such approvals by governmental agencies as may
be required. The Grantee hereby agrees not to offer, sell or otherwise attempt
to dispose of any Paired Shares issued to the Grantee pursuant to this Agreement
in any way which would: (x) require the Company or ESH REIT to file any
registration statement with the Securities and Exchange Commission (or any
similar filing under state law or the laws of any other county) or to amend or
supplement any such filing or (y) violate or cause the Company or ESH REIT to
violate the Securities Act of 1933, as amended, the Securities Exchange Act of
1934, as amended, the rules and regulations promulgated thereunder, or any other
Federal, state or local law, or the laws of any other country.

 

12. Modification of the Agreement.

This Agreement may not be modified, amended, terminated and no provision hereof
may be waived in whole or in part except by a written agreement signed by the
Company, ESH REIT and the Grantee and no modification shall, without the consent
of the Grantee, alter to the Grantee’s detriment or impair any rights of the
Grantee under this Agreement except to the extent permitted under the Plan.

 

4



--------------------------------------------------------------------------------

13. Notices.

Unless otherwise provided herein, any notices or other communication given or
made pursuant to this Agreement or the Plan shall be in writing and shall be
deemed to have been duly given (i) as of the date delivered, if personally
delivered (including receipted courier service) or overnight delivery service,
with confirmation of receipt; (ii) on the date the delivering party receives
confirmation, if delivered by facsimile to the number indicated or by email to
the address indicated or through an electronic administrative system designated
by the Company; (iii) one (1) business day after being sent by reputable
commercial overnight delivery service courier, with confirmation of receipt; or
(iv) three (3) business days after being mailed by registered or certified mail,
return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:

 

If to the Company:    11525 N. Community House Road, Suite 100    Charlotte,
North Carolina 28277    Facsimile: 980.335.3233    Attn: John R. Dent If to ESH
REIT:    11525 N. Community House Road, Suite 100    Charlotte, North Carolina
28277    Facsimile: 980.335.3233    Attn: John R. Dent

If to the Grantee, at the most recent address, facsimile number or email
contained in the Company’s records.

 

14. Agreement Subject to Plan and Applicable Law.

This Award is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of the Plan is attached hereto. Any provision of this Award
inconsistent with the Plan shall be considered void and replaced with the
applicable provision of the Plan. The Plan shall control in the event there
shall be any conflict between the Plan and this Agreement, and it shall control
as to any matters not contained in this Agreement. The Committee shall have
authority to make constructions of this Agreement, and to correct any defect or
supply any omission or reconcile any inconsistency in this Agreement, and to
prescribe rules and regulations relating to the administration of this Award and
other Awards granted under the Plan.

This Award shall be governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof, and subject to the exclusive
jurisdiction of the courts therein.

 

15. Headings.

Headings are for convenience only and are not deemed to be part of this
Agreement. Unless otherwise indicated, any reference to a Section herein is a
reference to a Section of this Agreement.

 

16. Severability and Reformation.

If any provision of this Agreement shall be determined by a court of law to be
unenforceable for any reason, such unenforceability shall not affect the
enforceability of any of the remaining provisions hereof; and this Agreement, to
the fullest extent lawful, shall be reformed and construed as if such
unenforceable provision, or part thereof, had never been contained herein, and
such provision or part thereof shall be reformed or construed so that it would
be enforceable to the maximum extent legally possible.

 

5



--------------------------------------------------------------------------------

17. Clawback.

If the Grantee is an officer of the Company subject to Section 16 of the
Exchange Act, in the case of (i) fraud or other intentional misconduct on the
part of any Grantee that necessitates a restatement of the Company’s or any
Subsidiary’s financial results (including, without limitation, any accounting
restatement due to the material noncompliance with any financial reporting
requirement) or (ii) any other event or circumstance set forth in any clawback
policy implemented by the Company or any Subsidiary, including, without
limitation, any clawback policy adopted to comply with the requirements of
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations promulgated thereunder
(including, without limitation, any listing rules or standards resulting
therefrom), Grantee will be required to reimburse the Company or a Subsidiary
for any Paired Shares issued to Grantee pursuant to the Award in excess of the
amount that would have been issued to Grantee based on the restated financial
results (or, if such Paired Shares have been sold, any proceeds received upon
the sale of such Paired Shares), as determined by the Company or any Subsidiary
pursuant to any applicable clawback policy or otherwise.

 

18. Binding Effect.

This Agreement shall be binding upon the parties hereto, together with their
personal executors, administrator, successors, personal representatives, heirs
and permitted assigns.

 

19. Entire Agreement.

This Agreement supersedes all prior written and oral agreements and
understandings among the parties as to its subject matter and constitutes the
entire agreement of the parties with respect to the subject matter hereof,
except to the extent that the Plan may be considered to address the subject
matter hereof. If there is any conflict between this Agreement and the Plan,
then the applicable terms of the Plan shall govern.

 

20. Waiver.

Waiver by any party of any breach of this Agreement or failure to exercise any
right hereunder shall not be deemed to be a waiver of any other breach or right
whether or not of the same or a similar nature. The failure of any party to take
action by reason of such breach or to exercise any such right shall not deprive
the party of the right to take action at any time while or after such breach or
condition giving rise to such rights continues.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award as of the date
first above written.

 

EXTENDED STAY AMERICA, INC. By:  

 

Name:   Title:   GRANTEE

 

Name:  

 

 

The terms of this Award and the issuance of the

Class B REIT Shares covered by the Award have

been approved pursuant to the Amended & Restated

ESH Hospitality, Inc. Long-Term Incentive Plan.

ESH HOSPITALITY, INC.

By:  

 

Name:   Title:  

 

7



--------------------------------------------------------------------------------

Appendix A

The peer group companies (“Peer Group Companies”) for the Performance Period are
listed below. The list of Peer Group Companies shall automatically be updated to
remove any entity which is no longer a publicly traded company, or any entity
which has voluntarily or involuntarily filed for bankruptcy.

Peer Group Companies

[                ]

 

     TSR Performance
Ranking (as compared to TSR of Peer Group Companies)   Percentage of TSR
Performance RSUs Earned Maximum    75th Percentile   150% Target   
       Median   100% Threshold    35th Percentile   50%    Below 35th Percentile
  0%

For the purpose of this agreement, “TSR” means the percentage return realized by
the owner of a Paired Share for the 3 year period from [    ] – [    ]. The
percentage return is equal to the appreciation or depreciation in value of a
Paired Share (which is equal to the average of the daily opening and closing
value of a Paired Share over the last thirty trading days of the relevant third
year minus the average of the daily opening and closing value of the stock over
the last thirty trading days of the initial plan year) plus the dividends paid
on such Paired Shares during the performance period, divided by the average of
the daily opening and closing value of the Paired Share over the last thirty
trading days of the initial plan year.

 

8